Citation Nr: 1759546	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 31, 1997 for the grant of service connection for degenerative changes of the lumbar spine L4-5 based on clear and unmistakable error (CUE) in the October 1970 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied what it characterized as a claim for entitlement to an earlier effective date for degenerative changes of the lumbar spine, L-5.  However, given that the appeal did not arise from timely disagreement with the effective date assigned in connection with the grant of service connection for this disability, in the circumstances of this case, the only basis for an earlier effective date would be CUE in a prior rating decision, as discussed below.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision); DiCarlo v. Nicholson, 20 Vet.App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded").


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for a back disorder (spondylolisthesis) in August 1970 and the claim was denied in an October 1970 rating decision.  The Veteran did not appeal this decision and new and material evidence was not received within the one year appeal period.

2.  The Veteran failed to establish an error of fact or law in the prior rating decision dated in October 1970 that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, the result would have been manifestly different but for the error. 





CONCLUSION OF LAW

The October 1970 decision that denied service connection for roto-scoliosis of the lumbosacral spine and scoliosis of the thoracic spine does not contain clear and unmistakable error.  38 U.S.C. §§ 5101, 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to CUE claims, the duty to notify and assist is not applicable to such issue as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that duty to notify and assist does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II.  Analysis

The Veteran seeks an effective date earlier than July 31, 1997 for the grant of service connection for degenerative changes of the lumbar spine, L4-5 on the basis of CUE in the October 1970 rating decision.  The Veteran asserts that the October 1970 rating decision is in error as there is no evidence that roto-scoliosis existed prior to his enlistment and he was never treated or diagnosed for symptomatic or injury to his spine prior to service.  Furthermore, the Veteran disagreed with how the RO weighed the evidence from the Medical Board of Review in the October 1970 rating decision.

Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application.  See 38 U.S.C. § 5110(a).  VA regulation provides the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  The determination of the effective date for a reopened claim is governed by 38 U.S.C. § 5110(a) , which provides that the effective date of an award based on a claim reopened after final adjudication will not be earlier than the date of receipt of application. VA regulation similarly states that when an award of service connection is granted upon new and material evidence which is received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2) and (r) (2017).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a) (2012).  Prior to March 24, 2015, a "claim" was defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision and new and material evidence is not received within the one year appeal period.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

Once there is a final decision in which the RO grants a benefit and assigns an effective date, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding" claim for an earlier effective date for that benefit after the expiration of the one-year period for appealing the assigned effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of CUE or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  A final decision can only be overcome by a request for revision based on clear and unmistakable error (CUE) or by a request to reopen based upon new and material evidence.  See 38 U.S.C. §§ 5108, 5109A (2012); 38 C.F.R. §§ 3.105(a), 3.156(a) (2017).  

Initially, the Board notes that in an April 1999 rating decision, the RO granted service connection for degenerative changes of the lumbar spine and assigned a 10 percent disability rating effective August 13, 1998.  In a May 1999 rating decision, the RO changed the effective date to July 31, 1997, the date of receipt of the application  to reopen.  The Veteran did not challenge the July 31, 1997 effective date for the grant of service connection for degenerative changes of the lumbar spine within the required time limit and new and material evidence was not received within one year of its issuance.  The Board notes that the RO's May 1999 rating decision granting the earlier effective date appears to have been issued sua sponte, as it issued a statement of the case that addressed only the issue of entitlement to an initial rating higher than 10 percent for degenerative changes of the lumbar spine, thus indicating that the Veteran had challenged only the disability rating and not the effective date assigned in the August 1998 decision.  Cf. Jarvis v. West, 12 Vet. App. 559 (1999) (NOD that disagreed only with effective date did not constitute an NOD as to disability rating).  To the extent that the Veteran did challenge the effective date, the Board notes that generally the effective date for an award based on an application to reopen can be no earlier than the date of the application to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("[A]bsent a showing of CUE, [a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2017) (effective date based on new and material evidence received after a final disallowance is the date that the claimant filed the application to reopen or the date entitlement arose, whichever is later).  The Veteran does not contend, and the evidence does not reflect, that any exception to this rule is for application.  Thus, the effective date that the RO granted in the May 1999 rating decision was the earliest effective date to which the Veteran was entitled as a matter of law.
   
Thus, for VA to consider the Veteran's claim for an earlier effective date, the Veteran must allege CUE in a prior rating decision.  As noted above, the Veteran asserts that he is entitled to an effective date earlier than July 31, 1997 for the grant of service connection for degenerative changes of the lumbar spine, L4-5 on the basis of CUE in the October 1970 rating decision.   

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 7105.

The Veteran filed an original claim for service connection for a back injury via signed VA Form 21-526, Veteran's Application for Compensation or Pension, in August 1970.  The RO denied the Veteran's claim in an October 1970 rating decision.  The RO notified the Veteran of this decision in October 1970 at the Veteran's then current address of record.  There is no evidence of written communication from the Veteran expressing dissatisfaction or disagreement with the October 1970 rating decision within one year of said decision.  See 38 C.F.R. §§ 20.201, 20.302 (2017).  Furthermore, no new and material evidence was received within one year of the October 1970 rating decision.  See38 C.F.R. §  3.156(b) (2017).  Thus, the October 1970 rating decision is final.  The October 1970 rating decision is therefore accepted as correct unless there is a finding of CUE in the rating decision.  See 38 C.F.R. § 3.105(a). 

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior Adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board finds that the Veteran's allegation of CUE concerns, at least in part, the RO's interpretation of the evidence in its October 1970 rating decision.  In this regard, the Veteran asserted in the June 2013 notice of disagreement there was no doctorial evidence of roto-scoliosis existing prior to his enlistment and he was never treated or diagnosed for symptomatic or injury to his spine prior to service.  He further explained that in reviewing the October 1970 rating decision he saw that the Medical Board of Review determined in their opinion, there was prior condition of roto-scoliosis.  He questioned why the RO would make a decision on "opinion" and not the "facts."  These general allegations, however, constitute a disagreement with how the RO evaluated the evidence in its final decision to deny service connection.  A dispute as to how the RO evaluated and interpreted evidence cannot constitute CUE under VA law.  See Baldwin v. West, 13 Vet. App. 1 (1999); Damrel v. Brown, 6 Vet. App. 242 (1996).

In the June 2013 notice of disagreement, the Veteran noted that his family doctor never treated symptoms for or injury of his spine and although the physician is now deceased, he is sure the physician medical records of the Veteran are available.  In the June 2013 substantive appeal, the Veteran requested the RO to obtain the family doctor's medical records of the Veteran prior to his service entry date.  To the extent that the Veteran is asserting that the RO did not obtain pertinent private treatment records dated prior to service, the Court of Appeals for Veterans Claims (Court) has held that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994)(holding that failure to fulfill duty to assist cannot constitute [CUE]); Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final).  Furthermore, at the time of the October 1970 rating decision there was no indication that there were pertinent private treatment records prior to service and even if it was error for the RO to have failed to obtain the private treatment records for the Veteran, such error does not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  King v. Shinseki, 26 Vet. App. 433, 438 (2014), citing Caffrey v. Brown, 6 Vet. App. 377, 384.

The Veteran also noted that the RO received private medical evidence from a chiropractor relating his current back disorder to service in 1998.  The Board acknowledges that the record contains an August 1998 private medical opinion asserting that the Veteran has suffered at least one acute trauma which damaged permanently his lumbar spine and this onset is consistent with the reported accident in 1970.  However, the evidence before the RO at the time of the October 1970 decision did not contain a medical opinion diagnosing the Veteran with degenerative changes of the lumbar spine, L4-5 or relating that disease to service.  A determination that there was CUE in the October 1970 RO decision must be made on the record that existed at the time of that decision, and evidence submitted since that decision cannot be the basis for a finding of CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Thus, any subsequently developed evidence, such as the recent medical opinion, which the Veteran indicates is proof of the RO's mistake in its decision not to award service connection in 1970, is not applicable to a claim of CUE in a prior decision.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Based on the foregoing, the Board has determined that the RO did not commit clear and unmistakable error in the October 1970 rating decision.  The Veteran has not showed either that the correct facts were not available to the RO, or that the laws at that time were not correctly applied.  Consequently, the criteria for showing CUE in the October 1970 rating decision have not been met.


ORDER

Entitlement to an effective date earlier than July 31, 1997 for the grant of service connection for degenerative changes of the lumbar spine L4-5 based on CUE in the October 1970 rating decision is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


